DOUGLAS, J.
(dissenting).
I regret that I am unable to concur in the opinion that the charges of fraud and unprofessional conduct presented against W. E. and Vernon Dodge are not established by the evidence. . The issue chiefly involves their acts in accounting for the amount received in compromisé of two claims for damages for injuries received, respectively, by Mary Fitzgerald and Rankin in a railroad accident
It is conceded that on November 5, 1903, respondents received from the railway company $5,000 upon the former, and $1,000 upon the latter, claim, and, under authority conferred by power of attorney, duly receipted therefor. A few hours prior on the same day they obtained the power of attorney from Mary Fitzgerald, and gave her the personal check of W. E. Dodge for $3,000, and reported that a settlement was about to be closed up on a basis of $3,500, which was authorized by Mrs. Fitzgerald personally after a conference with her brother Thomas O’Brien the evening before. The evidence is conclusive that, early during th.e day prior, her brother refused , to sanction this proposed settlement, and that she also refused unless he consented. These negotiations took place between them and respondents at the hospital, and shop where Thomas O’Brien worked, and were carried on by Vernon Dodge in the presence of Mrs. Fitzgerald’s physician, Dr. Hare.
The terms of the settlement proposed, including even the amount of attorney’s fees to be charged, were set forth in a letter signed by W. E. Dodge. This letter appears in full in the majority opinion, and admittedly states the proposition for settlement accepted by Mrs. F., *173ahd the only one submitted to her personally. Respondents, acting as her attorneys, collected on the same day $1,500 in excess of the amount which they verbally and by representations contained in said letter induced her to accept, kept every dollar of it, .and admit they never reported the collection of the excess.
This is justified upon two grounds: (1) That Thomas O’Brien on October 17, while discussing the question of fees for prosecuting the cause in the courts, agreed to give them forty per cent, of the amount collected; (2) that during the forenoon of November 3 he agreed, on behalf of his sister, to give respondents the entire amount collected in excess of $3,000. Both agreements are denied by him, and the time books of the shop where O’Brien works show that he was at work therein during the forenoon of that day. However, if these agreements were actually entered into, the former was superseded by the latter; and the latter, by the undisputed evidence contained in the record, was repudiated by Thomas O’Brien November 4, the day after it was alleged to have been made, and before being acted upon. A glance at the proposition contained in the letter above referred to, written by W. F. and presented by Vernon Dodge, shows that it was identical in substance with the one relied upon, so far as concerned the net amount Mrs. Fitzgerald was to receive. This was twice positively refused by O’Brien, and also refused by his sister, unless the consent of the former was first obtained. Eater in the day he visited his sister, and finally they consented to the settlement on the basis outlined in the letter, and in the evening he informed respondents of their conclusion. Upon this crucial point Dr. Hare testified:
Q. In this talk with you,'or talk there with Mrs. Fitzgerald, did he say how the $3,500 would be divided? A. As I remember it, we discussed that; both he and I with her stating that she would receive $3,000, and that $500 would be retained by them for expenses and fees. It was also stated that $125 of this $500 would go to Tom. Q. Did she decide to settle at that time? A. She did upon one condition. Q. What was that?. A. That was that Tom was perfectly willing to agree to the settlement on the conditions named. She stated definitely that she had given her case into his hands, and that she would do nothing without *174his positive consent. Q. Where did you go from the hospital?' A. To the American Bridge Company’s plant. Q. Who/ did you see there? A. Saw Thomas O’Brien. Q. Have any talk with him on the subject? A. Yes, sir. Q. Will you please state that? A. I first stated to him that we had been to the hospital and seen his sister; that we had made known to her the terms of the settlement which could be obtained; that she-had agreed upon one condition — that he was willing to settle. And subsequent to that he manifested some show of temper over the situation. He said he would not settle until he had' seen her again. After this I left the talking to Mr. Dodge. Q. Can you recall the conversation between Mr. O’Brien and Mr. Dodge?' A. Mr. Dodge again stated the fact that the terms of the settlement would be withdrawn at 4 o’clock; that Mrs. Fitzgerald was going to settle on those conditions, provided he was willing —and urged upon him the advisibility of settling at that figure, stating that it was probably a better figure than could be obtained by waiting and carrying the matter to court. Q. At that time was anything said about getting an extension of time beyond 4 o’clock? A. Mr. Dodge stated he believed it would be all right up to any time in the evening, when Tom stated that he would be under the necessity of seeing his sister again before he would agree to the settlement. Tom stated he would go from his work to see his sister about 7 o’clock, and would meet Mr. Dodge at some restaurant about 8 o’clock, or as soon as he could get away from the hospital.
This evidence of a disinterested witness stands undisputed, and the-proposed settlement was closed up with Mrs. Fitzgerald the next morning without modification in the slightest particular.'
If respondents desired to, or had a right to, rely upon a verbal understanding had at their office with Mrs. Fitzgerald’s brother on the day prior, which he denies, when he was at work in the plant, it is indeed unfortunate that they wrote a letter positively indicating that such an agreement did not exist; and, again, the fact that they entered into another and decidedly different agreement, so far as their fees. *175were concerned, with their client, personally, the day following, and almost immediately executed it, is also equally unfortunate, from a standpoint of these proceedings. I feel bound to say that, in my judgment, the agreement for settlement finally made by respondents with their client personally, which was acted upon and executed, binds both parties. If so, respondents, as attorneys, collected $1,500 which they did not report or account for to their client.
This view is corroborated by the acts of respondents in another particular, concerning which the evidence is also uncontradicted. Mr. Dodge, in the proposition for settlement set forth in said letter, offered to give Thomas O’Brien one-quarter of the amount of his fees, which were slated to be $500 in the Fitzgerald case, and $100 in the Rankin case. This would give O’Brien $125. On the evening of November 6, the day after settling with Mrs. Fitzgerald, and receiving $5,000 from the railway company upon one claim, and $1,000 upon the other, W. E. Dodge, in the presence of Vernon Dodge, gave O’Brien his personal check for $125, and stated that it was twenty five per cent, of their fees in the two cases, and in full for the services of O’Brien therein. Thus, by clear-implication, respondents suppressed the fact that they had collected the additional $1,500.
O’Brien represented Mr. Rankin, and- at the same time Col. Dodge ¡gave him a check for $400, to be given Rankin, and stated that he had settled the Rankin case for $500, while in truth he had collected $1,000. No report was made by respondents to Rankin of this settlement, except through O’Brien, who, as he understood the facts, reported that $500 had been realized, and $100 retained by respondents for their services. Respondents justify their acts in retaining $600 for services by evidence tending to show that Rankin agreed to give them the total amount collected in excess of $400. In view of the strict degree of proof required, I concur with the majority of the court in the opinion that the charge in the Rankin matter is not sustained.
However, from respondents’ standpoint, if they were entitled to retain the extra $500 in the Rankin matter, and the extra $1,500 in the Fitzgerald settlement, under their agreement with O’Brien, $500 — ■ being twenty five per cent, of their fees — was due to him. The withholding of this amount from him can hardly be said to be consistent with the ethics of the profession.
*176In my judgment,- the undisputed evidence sustains the charge that respondents are guilty of fraud and double dealing as members of the bar, and both should be suspended from practice for a limited period.